Marriage Ceremony — District Judge Under the provisions of 43 O.S. 7 [43-7] (1961), it is not mandatory for a District Court Judge to perform a marriage ceremony if so requested by a couple having a valid marriage license.  The Attorney General has had under consideration your letter dated March 21, 1969, in which you inquire as follows: "Must a Judge of the District Court perform a marriage ceremony if requested so to do by a couple having a valid marriage license?" Title 43 O.S. 7 [43-7] (1961), provides in pertinent part as follows: "All marriages must be contracted by a formal ceremony performed or solemnized in the presence of at least two adult, competent persons as witnesses, by a justice or judge of any court of record in this State, a justice of the peace or a preacher or minister of the gospel, priest or other ecclesiastical dignitary of any denomination . . . ." This statute authorizes a justice or judge of any court of record to solemnize a marriage, but does not make it an official duty of such judge to perform a marriage ceremony. No additional authority has been found which would make it a duty of a justice or judge of any court of record to solemnize a marriage.  It is, therefore, the opinion of the Attorney General that under the provisions of 43 O.S. 7 [43-7] (1961), it is not mandatory for a District Court Judge to perform a marriage ceremony if so requested by a couple having a valid marriage license.  (Gary F. Glasgow)